      Case 3:21-cv-00065 Document 105 Filed on 08/02/21 in TXSD Page 1 of 1
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
               IN THE UNITED STATES DISTRICT COURT
                                                                         August 02, 2021

               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                       Nathan Ochsner, Clerk

                       GALVESTON DIVISION


STATE OF TEXAS, et al.,

        Plaintiffs,

v.                                       Civ. Action No. 3:21-cv-00065

JOSEPH R. BIDEN, JR., in his offi-
cial capacity as President of the
United States, et al.,

        Defendants.



                            [PROPOSED] ORDER

     Upon the unopposed motion made by the Plaintiffs, and good cause ap-

pearing,

     IT IS HEREBY ORDERED that the Plaintiffs’ Unopposed Motion for Ex-

tension of Time to Respond to Defendants’ Motion to Dismiss is granted.

Plaintiffs shall have up to and including August 23, 2021 to file their Re-

sponse.

     Dated this _____         Aug.
                 2nd day of ________________, 2021.



                                                 United States District Judge
